Title: To Thomas Jefferson from Henry Tazewell, 7 December 1798
From: Tazewell, Henry
To: Jefferson, Thomas


          
            Dear Sir
            Kings mill 7th. Decr. 1798.
          
          My intention was to have been in Philadelphia on the first day of the present Session of Congress, if my health would have allowed me—But an autumnal fever with which I was attacked last August immediately after my return home, has not permited me to enjoy one day of health since that time—As the Winter comes on I hope I shall get the better of it—but it cannot be, that I shall be able to undertake the Journey until after ‘Xmas, unless some occasion more valuable than my life requires my presence in the Senate—Towards the close of the last Session an  order was passed in the Senate to enable that body to send for absent Members under grievous penalties—If this should be attempted to be executed as to me—I beg the favour of you to state my situation, and to assure the Senate that so soon as I am fit for the Journey, I will hasten to the place of my duty—Any political occurence worth knowing would be acceptable to me in my Confinement, and therefore if your leizure will permit, and any such events turn up, you will oblige me by communicating them—
          You know our Ass: met last Monday—I hear that the Speaker & Clerk are reelected, the former by a Majority of 14 & I know nothing of the state of the latter vote—whether this is to be considered as a tryal of the strength of the political parties I have not heard—but my belief is, that it affords no just criterion. The election of a Senator will give a better evidence, and there is every reason to believe that the british party are using their utmost exertions to displace me—I have not heard when the election will be made, nor what the probable result maybe—If however I am discontinued, you will probably not see me this Winter in Philadelphia, as it will be a long and hazardous Journey for a short Session—
          I am with great respect & esteem Your mo. obt.
          
            Henry Tazewell
          
        